815 F.2d 79
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.ROSS INCINERATION SERVICES, INC., et al., Plaintiffs-Appellees,v.O'Rane M. CORNISH, et al., Defendants-Appellants.
No. 85-3971.
United States Court of Appeals, Sixth Circuit.
Feb. 2, 1987.

1
Before KRUPANSKY, Circuit Judge, CELEBREZZE, Senior Circuit Judge, and WEBER, District Judge.*

ORDER

2
The case has been referred to a panel of the Court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon consideration of the briefs, documents filed on appeal, and the record, the panel agrees unanimously that oral argument is not needed.  Rule 34(a), Federal Rules of Appellate Procedure.


3
The defendants appeal the district court's entry of a default judgment.  The issue presented on appeal is simply whether the district court abused its discretion in granting the default judgment.


4
Upon review of the district court record and of the arguments presented by the parties in their respective appellate briefs, this Court concludes that the district court properly entered the default judgment pursuant to the criteria enunciated in United Coin Meter Co. v. Seaboard Coastline Railroad, 705 F.2d 839, 845-46 (6th Cir.1983).


5
Accordingly, the district court's judgment is affirmed pursuant to Rule 9(d)(3), Rules of the Sixth Circuit.



*
 The Honorable Herman J. Weber, U.S. District Judge for the Southern District of Ohio, sitting by designation